Title: James Madison to Arthur S. Brockenbrough, December 1826
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1830]
                            
                        
                        I inclose by Mr. Loren 2 letters which he has just handed to me. They explain his object, & the
                            grounds on which the writers espouse it. One of them Mr L must be known to you, by reputation at least The other Col.
                            Storrow stands very high with all who are acquainted with him. I can add nothing to what is said in behalf of Mr L. but
                            that I know nothing that can derogate from it 
                        
                            
                                
                            
                        
                    